Case 2:19-cv-13429-PDB-DRG ECF No. 28 filed 12/23/19     PageID.167   Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

GENERAL MOTORS LLC; GENERAL
MOTORS CO.,
                                              No. 2:19-cv-13429
      Plaintiffs,
                                              Honorable Paul D. Borman
v.                                            District Court Judge

                                              Honorable David R. Grand
FCA US LLC; FIAT CHRYSLER
AUTOMOBILES N.V.; ALPHONS IACOBELLI;          Magistrate Judge
JEROME DURDEN; MICHAEL BROWN,

      Defendants.
                                          /


                        STIPULATION AND ORDER

      WHEREAS, Plaintiffs General Motors LLC and General Motors Co.

(collectively, “GM”) filed a Complaint in the above-captioned action on

November 20, 2019;

      WHEREAS, GM served Defendant Jerome Durden (“Durden”) with the

Summons and Complaint on November 27, 2019;

      IT IS HEREBY STIPULATED AND AGREED, by and between the

undersigned counsel for GM and Durden in the above-captioned action, and

ORDERED BY THE COURT, that Durden shall have until and including February

3, 2020, to answer, move against, or otherwise respond to the Complaint. No prior

extensions of time to respond to the Complaint have been sought by Durden.
Case 2:19-cv-13429-PDB-DRG ECF No. 28 filed 12/23/19      PageID.168      Page 2 of 2




        IT IS SO ORDERED.

Dated: December 23, 2019                   s/Paul D. Borman
                                           Paul D. Borman
                                           United States District Judge

APPROVED AS TO FORM:

                                   HONIGMAN LLP

                                   By: /s/ Jeffrey K. Lamb
                                      Jeffrey K. Lamb (P76738)
                                      2290 First National Building
                                      660 Woodward Avenue
                                      Detroit, MI 48226
                                      Telephone: (313) 465-7000
                                      jlamb@honigman.com

                                         Counsel for Plaintiffs

                                   THE GRACEY LAW FIRM

                                   By: /s/ Judith S. Gracey (w/consent)
                                      Judith S. Gracey (P39766)
                                      2200 Beechmont Street
                                      Keego Harbor, MI 48320
                                      Telephone: (248) 221-7726
                                      judith@thegraceylawfirm.com

                                         Counsel for Defendant Durden




                                     2
33181748.1
